Deceased, Edward M. O’Carroll, was a seaman of the First Division Illinois Naval Reserves, and with Joseph Pimes, et al., was drowned while at boat drill, in Chicago harbor, on the night of July 5, 1906. The issues and proof as to the accident, as well as the stipulations under which the case is submitted, are the same in this case as in the Pimes case, and there discussed at length; and what we there said is decisive of this case, and in favor of claimant. Claim was originally brought by James Reddick, administrator of the estate of Edward M. 0’Carroll, deceased, who has since died; John F. Devine, being appointed his successor, >and in his own behalf as such and for the next of kin of deceased; the petition was amended by adding as claimants, Teresa O’Carroll, mother, and Alphonseous O’Carroll, brother, “his heirs and only heirs at law” and whom the proof shows to be the sole heirs at law of deceased, who died unmarried. Our award in favor of claimant will be in the same amount as in the Pimes case. We accordingly award claimant, John F. Devine, administrator of the estate of Edward M. O’Carroll, deceased, for the sole use and benefit of the legal heirs of said Edward M. O’Carroll, deceased, the sum of two thousand ($2,000.00) dollars.